Citation Nr: 1730277	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  14-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Recognition as the Veteran's surviving spouse for purposes of Department of Veterans Affairs (VA) benefits (to include dependency and indemnity compensation, accrued benefits, and death pension).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from March 1954 to March 1974, to include service in the Republic of Vietnam.  He was awarded the Bronze Star Medal among other decorations.  He died in May 2012, and the appellant is the Veteran's ex-spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 administrative decision of the VA Pension Management Center in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant and the Veteran married in December 1959 and divorced in 1981.

2.  The Veteran remarried in 1981, and that marriage ended with his death in May 2012.


CONCLUSION OF LAW

The appellant is not entitled to VA death benefits.  38 U.S.C.A. §§ 101(3), 5107 (West 2014); 38 C.F.R. §§ 3.50, 3.53 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The appellant asserts that she is entitled to VA death benefits.  In her application she noted that she and the Veteran divorced in 1981, but that her relationship to the Veteran was that of his wife.  Although the appellant acknowledges that she and the Veteran were divorced at the time of his death, she contends that she still should be recognized as the surviving spouse because he remarried and she did not, and that all of the benefits and entitlements regarding his three children were managed and cared for by her.  

Subject to certain requirements, VA death benefits may be paid to a surviving spouse of a Veteran.  38 U.S.C.A. § 1102 (West 2014); 38 C.F.R. § 3.54 (2016).

A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).

The United States Court of Appeals for Veterans Claims has determined that 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) set forth a two-part test to determine whether a spouse will be deemed to have continuously cohabited with the veteran when there has been a separation.  Not only must the spouse be free of fault at the time of the separation, but it must be found that the separation "was due to the misconduct of, or procured by, the veteran."  In assessing the reasons for a separation between a veteran and his or her spouse, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

In this case, there is nothing to dispute that the Veteran and appellant were married in 1959 and divorced in 1981.  The appellant has asserted this in her written statements and the record contains a copy of the 1981 divorce decree.  The appellant also noted in her application that the Veteran remarried in 1981.  This is supported by filing from the Veteran's spouse, M.B., after his death.  Thus, the appellant was not the Veteran's surviving spouse when he died in May 2012, as they had divorced and the Veteran had remarried.  

The Board has considered the appellant's contentions but notes that this case does not turn on a finding of misconduct on the part of the Veteran.  The provisions pertaining to whether a separation was due to the fault of the veteran, without any fault on the part of the surviving spouse, are applicable in determining whether married parties continued to cohabitate during their marriage.  See 38 C.F.R. § 3.53(a).  This regulation presupposes that the parties were married.  In this case, the Veteran and the appellant had divorced.  A divorce terminates the marriage, and by extension, breaks the "continuous cohabitation" requirement of 38 C.F.R. § 3.53(a).  Furthermore, the Veteran remarried after the divorce and his surviving spouse, M.B., was listed on his death certificate.  For these reasons there is no basis to award death benefits to the appellant under the applicable laws and regulations. 

While the Board is sympathetic to the arguments presented by the appellant, the law is clear and precludes eligibility in this case.  Where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board has no alternative but to deny the appellant's appeal as she does not meet the legal criteria for recognition as the "surviving spouse" of the Veteran for purposes of receiving VA death benefits. 


ORDER

Entitlement to VA death benefits (to include dependency and indemnity compensation, accrued benefits, and death pension) is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


